67 F.3d 293
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles A. ALLEN, Plaintiff--Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant--Appellee.
No. 95-2344.
United States Court of Appeals, Fourth Circuit.
Oct. 3, 1995.Submitted:  Sept. 12, 1995.Decided:  Oct. 3, 1995.

Charles A. Allen, Appellant Pro Se.
Lori Riye Karimoto, UNITED STATES DEPARTMENT OF HEALTH & HUMAN SERVICES, Philadelphia, Pennsylvania, for Appellee.
Before MURNAGHAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order remanding his claim for social security benefits back to the Social Security Commissioner pursuant to sentence six of 42 U.S.C.A. Sec. 405(g) (West 1988 & Supp.1995).  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We therefore grant Appellee's motion to dismiss the appeal as interlocutory.  We deny as moot Appellant's motion to waive our requirement that he file copies of various documents.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED